Exhibit 10.23

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made this     
day of                     , 20    , by and between CORRECTIONS CORPORATION OF
AMERICA, a Maryland corporation (the “Company”), and                      (the
“Recipient”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Amended and Restated 2008 Stock Incentive
Plan (the “Plan”), which authorizes the Company to award Restricted Stock Units
with respect to its common stock, $0.01 par value per share (the “Common
Stock”), to key employees of the Company and/or its affiliates; and

WHEREAS, the Company and Recipient wish to confirm the terms and conditions of
an award of Restricted Stock Units to Recipient on                     , 20    
(the “Date of Award”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed between the parties
hereto as follows:

1. Definitions. Except as provided in this Agreement (or an election form
executed pursuant to Section 5 of this Agreement), or unless the context
otherwise requires, the terms used herein shall have the same meaning as in the
Plan.

2. Award of RSUs. Upon and subject to the terms, restrictions, limitations and
conditions stated herein, the Company hereby grants an award (the “RSU Award”)
to Recipient of              Restricted Stock Units (“RSUs”).

3. Rights; Vesting; Forfeiture.

(i) The RSUs may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of by Recipient. Any attempted sale, assignment, or
transfer of the RSUs shall be void and of no effect, and the Company shall have
the right to disregard the same on its books and records. Within thirty
(30) days (with the date of payment selected by the Company in its sole
discretion) after the vesting of any of the RSUs in accordance with
Section 3(ii) of this Agreement, the Company shall issue to the Recipient one
share of Common Stock for each vested RSU (subject to the Recipient’s election
of a deferred payment date pursuant to Section 5 of this Agreement).

(ii) Except as further provided in this Section 3(ii) or in the Plan, the RSUs
shall vest with respect to one third (1/3) of the RSUs on each Vesting Date (as
herein defined).



--------------------------------------------------------------------------------

For purposes hereof, the term “Vesting Date” shall mean each of the first,
second, and third anniversaries of the Date of Award, provided that Recipient is
employed full-time by the Company or an Affiliate Corporation (the “Employer”)
at all times following the Date of Award and prior to and on the Vesting
Date(s), (the “Vesting Period”). If, at any time during the Vesting Period,
Recipient’s employment with Employer is terminated for any reason other than as
a result of the Recipient’s death, all of the unvested RSUs held by such
Recipient shall immediately and automatically be forfeited to the Company
without monetary consideration and shall be automatically canceled.
Notwithstanding the foregoing, if (i) Recipient shall die while in the employ or
service of the Company, (ii) Recipient shall incur a “disability” (as defined in
Section 1.409A-3(i)(4) of the Treasury Regulations (“Disability”)), or
(iii) there occurs a “change in control event” (as defined in
Section 1.409A-3(i)(5) (“Change in Control”)) (collectively, an “Accelerated
Vesting Event”), then in any such case all the RSUs shall become immediately
vested and nonforfeitable (to the extent not previously forfeited). Any RSUs
which are vested or become vested pursuant to an Accelerated Vesting Event shall
be paid within thirty (30) days of the Accelerated Vesting Event (with the date
of payment selected by the Company in its sole discretion).

(iii) The Recipient shall not have any voting rights with respect to the RSUs
covered by this RSU Award. The Recipient shall, however, be credited with
dividend equivalents with respect to the RSUs at the time of any payment of
dividends on shares of Common Stock in accordance with the terms set forth in
the Plan and as specified by the Committee in its sole discretion. Dividend
equivalents credited with regard to any RSU shall be accumulated and paid at
such time as the underlying shares of Common Stock are paid according to the
payment date elected by the Recipient (or provided for in the applicable
election form) pursuant to Section 5 below and any applicable election form, or,
if no deferral election is made under Section 5 below (or such deferral election
is ineffective as provided for in Section 1.409A-2(a)(5) of the Treasury
Regulations), within thirty (30) days (with the date of payment selected by the
Company in its sole discretion) of (i) the expiration of the applicable Vesting
Period or (ii) the occurrence of an Accelerated Vesting Event, in accordance
with Sections 3(i) or (ii) above, and, in either case, to the extent the RSUs
otherwise vest according to Section 3(i) or (ii) above.

4. RSUs Subject to Plan. This RSU Award and the issuance of shares of Common
Stock in connection therewith shall be subject to, and the Company and Recipient
agree to be bound by, all of the terms and conditions of the Plan (as if fully
set out herein), as the same shall be amended from time to time in accordance
with the terms thereof. For the avoidance of doubt, the terms of this Agreement
shall control if any inconsistencies exist between the Plan, an election form
and this Agreement.



--------------------------------------------------------------------------------

5. Deferral Rights. Notwithstanding any other provision of this Agreement, the
Recipient may elect to defer the receipt of the shares of Common Stock issuable
with respect to the RSUs upon the termination of the Vesting Period until such
times as are approved by the Committee and are set forth in the Recipient’s
applicable deferral election form. All deferral elections made by the Recipient
pursuant to this Section 5 shall be made in accordance with (i) the applicable
election form provided by the Committee and (ii) Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), including
Section 1.409A-2(a)(5) of the Treasury Regulations. If the Recipient does not
timely elect to defer the receipt of shares of Common Stock pursuant to this
Section 5, or if such election is ineffective (as provided for under
Section 1.409A-2(a)(5) of the Treasury Regulations), then such shares shall be
paid to the Recipient in accordance with Section 3(i) or (ii) of this Agreement.

6. Withholding of Taxes. The Recipient acknowledges that the Recipient (and not
the Company) shall be responsible for any tax liability that may arise as a
result of this RSU Award and the issuance of shares of Common Stock in
connection therewith. The Recipient shall remit to the Company a cash amount
sufficient to satisfy, in whole or in part, any federal, state and local
withholding tax requirements arising in connection herewith prior to the
delivery of any certificate for the shares of Common Stock. The Committee may,
in its sole discretion, (a) require the Recipient to satisfy, in whole or in
part, any such withholding tax requirements by having the Company, upon any
delivery of shares of Common Stock pursuant to this Agreement (or an applicable
election form executed by the Recipient pursuant to Section 5 of this
Agreement), withhold from such shares of Common Stock that number of full shares
of Common Stock having a Fair Market Value (determined as the date Common Stock
is issued to the Recipient pursuant to this Agreement or applicable election
form) equal to the amount or portion of the amount required or permitted to be
withheld; or (b) satisfy such withholding requirements through another lawful
method.

7. Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this RSU Award in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.2 of the Plan) affecting the Company, or the
financial statements of the Company, or of changes in applicable laws,
regulations, or accounting principles. Such adjustments shall be made in
accordance with Section 4.2 of the Plan and Section 409A of the Code, if
applicable.

8. Governing Law. This Agreement shall be construed, administered and enforced
according to the laws of the State of Maryland, without regard to the conflicts
of laws provisions thereof.

9. Successors. This Agreement shall be binding upon and inure to the benefits of
the heirs, legal representatives, successors and permitted assigns of the
parties.

10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of such



--------------------------------------------------------------------------------

recipient. Any party may designate any other address to which notices shall be
sent by giving notice of such address to the other parties in the same manner
provided herein.

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

12. Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

13. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in interpreting this Agreement.

14. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

15. Counterparts. This Agreement may be executed by the signatures of each of
the parties hereto, or to a counterpart of this Agreement, and all such
counterparts shall collectively constitute one Agreement. Facsimile signatures
shall constitute original signatures for purposes of this Agreement.

16. No Guarantee of Favorable Tax Treatment. Although the Company shall
administer this Agreement so that the RSU Award will be exempt from, or will be
interpreted and comply with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company does not warrant that
the RSU Award made under this Agreement will qualify for favorable tax treatment
under Section 409A of the Code or any other provision of federal, state, local
or foreign law. The Company shall not be liable to the Recipient for any tax,
interest, or penalties that Recipient might owe as a result of the RSU Award
made under this Agreement. For the avoidance of doubt, if the award of RSUs
under this Agreement constitutes “deferred compensation” under Section 409A of
the Code, then the applicable Section 409A provisions of the election form
(described in Section 5 above), including the definition of a “separation from
service” and the required six (6) month delay period provided for therein, shall
be incorporated by reference herein.

(Signatures appear on the following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on the
day and year first set forth above.

 

CORRECTIONS CORPORATION OF AMERICA By:    

Title:    

RECIPIENT: Signature:    

Name (printed):    